WESTENHAVER, D. J.:
Epitomized Opinion
On Demurrer
The action is for breach of a contract for the sale md delivery of coal and several questions of law are ■aised on plaintiff’s demurrer to defendant’s first lefense and counterclaim. Held by U. S. District lourt:
1. Parties who contract in their own name and m their own credit and responsibility, are bound per-lonally to perform all the terms of the contract, ¡ven though they may have been acting for a prin-ipal disclosed or undisclosed.
2. When the plaintiff in an action elects to stand m the personal obligations of the defendants and 0 sue them, the latter have the same rights of de-ense and counterclaim that a disclosed principal vould have if plaintiffs elected to sue him.
3. The breach set up in the counterclaim must be 1 the term and provisions of that contract and not f some other contract. An attempt to plead a trade ustom and breach of another contract makes the ounterclaim bad in law.
4. The measure of damages, nothing else appear-ng, would be the difference between the contract irice and the marked price of undelivered coal at the ime of the breach.
5. Although a counterclaim pleads certain rele-ant matter at unnecessary length, this is not a ;ood ground to sustain a demurrer.